UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


JARROD STEVEN HAYES,                            §
                                                §
                Plaintiff,                      §
                                                §
versus                                          §   CIVIL ACTION NO. 1:19-CV-185
                                                §
PORT ARTHUR POLICE DEP’T, et al.,               §
                                                §
                Defendants.                     §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Jarrod Steven Hayes, a prisoner previously confined at the Jefferson County

Correctional Facility, proceeding pro se, brought this civil rights action pursuant to 42 U.S.C.

§ 1983 against the Port Arthur Police Department, Leo Randall, Jr., and the City of Port Arthur,

Texas.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing the action without prejudice pursuant to Federal

Rule of Civil Procedure 41(b).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.
                                          ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge (#12) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.

       SIGNED at Beaumont, Texas, this 22nd day of January, 2020.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE




                                              2
